United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
L.B., Appellant
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Wilmington, DE, Employer
)
___________________________________________ )
Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1336
Issued: February 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 27, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated April 16, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award determination.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
more than a five percent permanent impairment of her right upper extremity.
FACTUAL HISTORY
On April 14, 2006 appellant, then a 45-year-old clerk, filed an occupational disease claim
alleging that she injured her right arm, wrist and shoulder while casing mail. The Office
accepted her claim for sprain of right shoulder and upper arm.1 It also accepted specified
disorder of bursae and brachial neuritis or radiculitis on the right. Appellant received appropriate
compensation benefits.
1

The Office also accepted a May 25, 2008 claim for recurrence.

On March 6, 2007 appellant’s treating physician, Dr. Elliot H. Leitman, a Board-certified
orthopedic surgeon, performed an authorized right shoulder arthroscopy with subacromial
decompression.2
On January 8, 2009 appellant claimed a schedule award and submitted a November 20,
2008 report from Dr. David Weiss, an osteopath, who advised that he utilized the fifth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) to rate impairment. Dr. Weiss advised that appellant had reached maximum medical
improvement and was doing normal work duty. Appellant continued to experience right
shoulder pain and stiffness which was constant in nature and increased with changes in weather.
Dr. Weiss also noted that appellant’s activities of daily living were restricted. He examined
appellant’s right shoulder and noted well-healed portal arthroscopy scars, with focal
acromioclavicular point tenderness. Regarding range of motion, Dr. Weiss noted that it was
restricted with forward elevation, abductions and crossover adduction. He advised that internal
rotation was abnormal to the sacrum and that circumduction produced crepitus within the
acromioclavicular joint. Dr. Weiss explained that the drop test revealed a rotator cuff lag.
Regarding the right elbow, he noted findings which included tenderness over the lateral
epicondyle and lateral extensor mechanism, with positive wrist hyperextension. Under manual
muscle strength testing, Dr. Weiss determined that appellant had a grade of 4/5 for the
supraspinatus musculature. He noted that, for range of motion, Figure 16-40, appellant had an
impairment of three percent for right shoulder flexion.3 Dr. Weiss referred to Figure 16-43 and
determined that right shoulder abduction was two percent impairment.4 He also referred to Table
16-27 and advised that appellant had impairment of 10 percent for right shoulder resection
arthroplasty.5 Dr. Weiss also stated that appellant had three percent impairment for pain
pursuant to Figure 18-1.6 He opined that the total right upper extremity impairment was 18
percent.
In a March 14, 2009 report, the Office medical adviser reviewed appellant’s history and
the medical evidence. He noted that Dr. Weiss recommended 10 percent impairment for
resection arthroplasty under Table 16-27; however, this rating was applicable only when the
patient underwent a resection of the right distal clavicle.7 The medical adviser explained that the
surgical report did not establish that appellant underwent a resection of the distal clavicle, rather
she underwent a shaving of the rotator cuff and subacromial decompression. Therefore,
2

Dr. Leitman indicated that, on diagnostic arthroscopy, there were no chondral changes and that minor fraying of
the superior labrum was debrided with an arthroscopic shaver. A small partial-thickness rotator cuff tear was
debrided and the rotator cuff otherwise had an intact footprint. Arthroscopic examination of the subacromial space
revealed extensive bursitis and a bursectomy was completed. Soft tissue was also removed down the surface of
acromion and an acromioplasty was performed with excess bony fragments and bursa removed.
3

A.M.A., Guides 476.

4

Id. at 477.

5

Id. at 506.

6

Id. at 574.

7

Id. at 506.

2

appellant did not have 10 percent impairment due to the surgery. Although Dr. Weiss rated pain
impairment of three percent, the rating provided did not meet the criteria outlined in the A.M.A.,
Guides.8 For loss of range of motion, Figure 16-40, right shoulder flexion/forward elevation was
140 degrees, three percent impairment;9 and under Figure 16-43, 140 degrees of abduction was
two percent impairment.10 He concluded that appellant had five percent impairment for lost
range of motion. The medical adviser noted that appellant reached maximum medical
improvement on November 20, 2008.
By decision dated April 16, 2009, the Office granted appellant a schedule award for five
percent permanent impairment of her right upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act11 and its
implementing regulations12 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.13
Section 18.3b of the fifth edition of the A.M.A., Guides provides that pain-related
impairment should not be used if the condition can be adequately rated under another section of
the A.M.A., Guides. Office procedures provide that, if the conventional impairment adequately
encompasses the burden produced by pain, the formal impairment rating is determined by the
appropriate section of the A.M.A., Guides. However, an impairment rating can, in some
situations, be increased by up to three percent if pain increases the burden of the employee’s
condition.14
ANALYSIS
Dr. Weiss found that appellant had 18 percent impairment of the right arm. The Board
notes that his report is insufficient to establish more than the five percent impairment. Dr. Weiss
referred to Table 16-27 to find that a right shoulder resection arthroplasty represented 10 percent
8

Id. at 570, Figure 18.3a: When This Chapter Should Be Used To Evaluate Pain-Related Impairment.

9

Id. at 476.

10

Id. at 477.

11

5 U.S.C. § 8107.

12

20 C.F.R. § 10.404.

13

A.M.A., Guides (5th ed. 2001).

14

Richard B. Myles, 54 ECAB 379 (2003).

3

impairment of the upper extremity.15 The Office medical adviser, however, reviewed the
surgical report and determined that a resection of the distal clavicle had not been performed. As
the medical record does not establish that appellant underwent a resection arthroplasty, she is not
entitled to an impairment rating under Table 16-27 of the A.M.A., Guides.
Dr. Weiss rated impairment of three percent for pain under Figure 18-1. The fifth edition
of the A.M.A., Guides allows for an impairment percentage to be increased by up to three
percent for pain under Chapter 18, if an individual appears to have a pain-related impairment that
has increased the burden on his or her condition slightly.16 A formal pain assessment, however,
must be performed in accordance with Chapter 18.17 Otherwise medical examiners are advised
not to use Chapter 18 for any condition that can be adequately related under the other chapters of
the A.M.A., Guides. Dr. Weiss did not explain the basis for rating pain under Chapter 18.18 The
Office medical adviser found that the additional impairment of three percent for pain was not
supported. The medical evidence does not establish that appellant is entitled to an award due to
pain under Chapter 18.
For the right shoulder, Dr. Weiss and the Office medical adviser were in agreement that
appellant has five percent impairment for loss of range of motion to the right upper extremity.
Under Figure 16-40,19 appellant had flexion of 140 degrees which represents three percent
impairment. Under Figure 16-43,20 abduction of 140 degrees is a two percent impairment.
Adduction of 55 degrees does not represent any impairment to the shoulder. The Office medical
adviser also referred to Figure 16-4621 and explained that external rotation of 90 degrees did not
represent impairment. He added the flexion and abduction to total five percent for decreased
range of motion of the right shoulder. The Board notes there is no other medical evidence of
record, based upon a correct application of the A.M.A., Guides, to establish more than five
percent permanent impairment of the right arm.
On appeal, appellant’s representative contends that the impairment rating by Dr. Weiss
represents the weight of medical opinion. As noted, however, the evidence does not support
greater impairment. The Board notes that appellant may submit relevant medical evidence to the
Office in support of a request for an additional schedule award.

15

A.M.A., Guides 506.

16

T.H., 58 ECAB 334 (2007).

17

A.M.A., Guides 573.

18

Id. at 573.

19

Id. at 476.

20

Id. at 477.

21

Id. at 479.

4

CONCLUSION
The Board finds that appellant has no more than a five percent impairment of her right
upper extremity for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2009 is affirmed.
Issued: February 18, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

